         Case 3:21-cv-01084-PAD Document 20 Filed 04/28/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


  ELIZABETH PLAZA RODRÍGUEZ                               CASE NO. 21-01084
  AND/OR STRATEGIC CONSULTANTS
  INTERNATIONAL LLC
                                                          REMOVED CASE
  PLAINTIFFS
                                                          PR LAW 80, PR LAW 115
  V.                                                      BREACH OF CONTRACT
                                                          JURY TRIAL DEMANDED
  PHARMA-BIO SERV., INC., AND PHARMA-
  BIO SERV. PR, INC.


  DEFENDANTS




                           NOTICE OF VOLUNTARY DISMISSAL

TO THE HONORABLE COURT:

   COME NOW the undersigned counsel, on behalf of Plaintiffs ELIZABETH PLAZA

RODRIGUEZ AND STRATEGIC CONSULTANTS INTERNATIONAL, LLC, hereinafter,

“the (“Plaintiffs”) and respectfully alleges and prays as follows:

   1. The Plaintiffs in the above captioned matter have notified their undersigned attorney that

they wish to desist of their claims before this Honorable Court. The parties have reached a

preliminary agreement that settles the claims alleged in the complaint file in this Honorable

Court.

   2. Accordingly, Plaintiffs now move for the voluntary dismissal of their claims with

prejudice pursuant to the provisions of Fed. R. Civ. P 41(a)(1)(A)(i).



                                                                                                   1
         Case 3:21-cv-01084-PAD Document 20 Filed 04/28/21 Page 2 of 2




   WHEREFORE, plaintiffs very respectfully request this Honorable Court grant this motion

and order the dismissal of the instant action with prejudice.


        RESPECTFULLY SUBMITTED.

                                 CERTIFICATE OF SERVICE

               The undersigned counsel hereby certifies that the instant document has been filed

       with the court’s CM/ECF System, which will simultaneously serve notice on all counsel

       of record, to their registered e-mail address. Any non-registered attorneys and/or parties

       will be served via regular mail.

               In San Juan, Puerto Rico, this 28th day of April, 2021.




                                              FACCIO & PABON ROCA
                                              P.O. Box 11397
                                              San Juan, Puerto Rico 00910-2497
                                              Urb. Villa Nevárez
                                              #308 Calle 32
                                              San Juan, Puerto Rico 00927
                                              Tel. 787-764-1800/Fax 787-777-0737



                                              S/Luis Pabón-Roca
                                              Luis E. Pabón Roca
                                              USDC-PR 210101
                                              lpabonroca@microjuris.com




                                                                                               2
